DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of the US Patent Application No. 16/186,228 filed 11/09/2018 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiFiore et al. (US 7,347,853).
Regarding claim 1, DiFiore discloses a modular valved connector 6 (col. 11, lines 46-47; fig. 2) capable to be coupled to a pigtail drainage catheter, since it is a catheter valve assembly (col. 11, lines 46-47), comprising: a valve housing A (fig. 2); a valve mechanism 28 (col. 10, lines 3-4; fig. 2) disposed within the valve housing; and a connector portion 22 (col. 10, line 15; fig. 1) configured to be coupled to an adapter of the pigtail drainage catheter.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, DiFiore discloses the valved connector, wherein the valve housing is configured to couple to a drainage system (see figs. 1 and 2).
Regarding claim 3, DiFiore discloses a duckbill valve having flaps B (fig. 2) that are interpreted as being a valve actuation member configured to actuate the valve mechanism.
Regarding claim 7, DiFiore discloses the valved connector comprising threaded collar 22 (col. 10, lines 14-15; fig. 1).
Regarding claim 9, DiFiore discloses the connector, wherein the connector portion is configured to be sealingly coupled to the catheter, since threaded connection (col. 10, lines 14-15) provides sealed connection.
Regarding claim 10, DiFiore discloses the connector, wherein the valve mechanism is configured to prevent fluid flow when in a closed state and to allow fluid flow when in an open state, since valve is disclosed as being a duckbill valve (col. 8, lines 25-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over DiFiore et al. (US 7,347,853) in view of Lareau (US 2012/0184942).
Regarding claim 12, DiFiore discloses a drainage system comprising a modular valved connector 6 (col. 11, lines 46-47; fig. 2) capable to be coupled to a pigtail drainage catheter, since it is a catheter valve assembly (col. 11, lines 46-47), comprising: a valve housing A (fig. 2); a valve mechanism 28 (col. 10, lines 3-4; fig. 2) disposed within the valve housing; and a connector portion 22 (col. 10, line 15; fig. 1) configured to be coupled to an adapter of the drainage catheter.
DiFiore does not expressly disclose the system, wherein the catheter is a pigtail catheter.
Lareau teaches a drainage system (see Title), wherein the catheter is a pigtail catheter (fig. 1B) used to drain a pleural cavity ([0002], line 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system of DiFiore with the pigtail catheter, as taught by Lareau in order to provide the system with the anchoring mechanism, as motivated by Lareau ([022], line 2).
Regarding claim 13, DiFiore discloses the connector, wherein the connector portion is configured to be sealingly coupled to the catheter, since threaded connection (col. 10, lines 14-15) provides sealed connection.
Regarding claim 14, DiFiore discloses the valved connector comprising threaded collar 22 (col. 10, lines 14-15; fig. 1).
Regarding claim 15, DiFiore discloses the system comprising a coupling member 20 (fig. 1) to couple the system to the valved connector.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DiFiore et al. (US 7,347,853) in view of Lareau (US 2012/0184942), and further in view of DiFiore et al. (US 2005/0256461).
DiFiore ‘853 in view of Lareau disclose the invention discussed above but do not expressly disclose the system, wherein the connector comprises a Luer lock mechanism.
DiFiore ‘461 teaches a drainage system, wherein the modular connector comprises a Luer lock mechanism ([0082], lines 7-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the system of DiFiore ‘853/Lareau with the Luer lock mechanism as taught by DiFiore ‘461 in order to secure the connector, as motivated by DiFiore ‘461 ([0082], lines 7-8).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DiFiore et al. (7,347,853) in view of Lareau (US 2012/0184942), and further in view of Rome et al. (US 7,578,803).
Regarding claims 18 and 20, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 
coupling a modular valved connector 6 (col. 11, lines 46-47; fig. 2) to an adapter of a drainage catheter; 
coupling a drainage system to the modular valved connector (fig. 1).
DiFiore does not expressly disclose the method, wherein the catheter is a pigtail catheter.
Lareau teaches a drainage method (see Title), wherein the catheter is a pigtail catheter (fig. 1B) used to drain a pleural cavity ([0002], line 5).
The rationale of obviousness rejection discussed above in claim 12 is incorporated herein in its entirety.
DiFiore in view of Lareau do not expressly disclose the method comprising a step of applying a negative pressure to the drainage system.
Rome teaches drainage method (col. 6, lines 58-59) comprising a step of applying a negative pressure (col. 10, line 48) providing drawing fluid from the cavity, as required by claim 20.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the method of DiFiore/ Lareau with the step of applying a negative pressure, as taught by Rome in order to remove fluids from the lumen, as motivated by Rome (col. 10, line 49).
Regarding claim 19, DiFiore discloses the method, wherein the step of actuation of a valve mechanism is present, since it is the only way to provide drainage.
Allowable Subject Matter
Claims 4-6, 8, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record DiFiore et al. (7,347,853), Lareau (US 2012/0184942), DiFiore et al. (US 2005/0256461) and Rome et al. (US 7,578,803) fail to teach, suggest or render obvious claimed structure of the valve mechanism.
Regarding claim 4,  DiFiore et al. (7,347,853) discloses most of claimed limitations.
However, none of cited references tach or suggest and valve actuation member comprising an external coupling mechanism.
Regarding claim 4, DiFiore et al. (7,347,853) discloses most of claimed limitations.
However, none of cited references tach or suggest a valve actuation member comprising an external coupling mechanism.
Regarding claim 5, DiFiore et al. (7,347,853) discloses most of claimed limitations.
However, none of cited references tach or suggest a valve actuation member comprising a protrusion configured to compress the valve mechanism.
Regarding claim 6, DiFiore et al. (7,347,853) discloses most of claimed limitations.

Regarding claim 8, DiFiore et al. (7,347,853) discloses most of claimed limitations.
However, none of cited references tach or suggest a semipermeable membrane permeable to gas and impermeable to bodily fluid.
Regarding claim 11, DiFiore et al. (7,347,853) discloses most of claimed limitations.
However, none of cited references tach or suggest and valve actuation member comprising a positive pressure release mechanism and a negative pressure release mechanism.
Regarding claim 17, DiFiore et al. (7,347,853) discloses most of claimed limitations except for the catheter that is a pigtail catheter.
Lareau (US 2012/0184942) remedies this deficiency.
However, none of cited references tach or suggest a semipermeable membrane permeable to gas and impermeable to bodily fluid.
Conclusion


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.